


110 HR 4168 IH: To authorize the Sault Ste. Marie Tribe of Chippewa

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4168
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Sault Ste. Marie Tribe of Chippewa
		  Indians of the State of Michigan to convey land and interests in land owned by
		  the Tribe, and for other purposes.
	
	
		1.Land and interests of the
			 sault ste. marie tribe of chippewa indians of michigan
			(a)In
			 GeneralSubject to subsections (b) and (c), notwithstanding any
			 other provision of law (including regulations), the Sault Ste. Marie Tribe of
			 Chippewa Indians of Michigan (referred to in this section as the
			 Tribe) may transfer, lease, encumber, or otherwise convey,
			 without further authorization or approval, fee simple land owned by the
			 Tribe.
			(b)Effect of
			 SectionNothing in this section is intended to authorize the
			 Tribe to sell any lands that are held in trust by the United States for the
			 benefit of the Tribe.
			(c)LiabilityThe United States shall not be held liable
			 to any party (including the Tribe or any agent or instrumentality of the Tribe)
			 for any term of, or any loss resulting from the term of any transfer, lease,
			 encumbrance, or conveyance of land made pursuant to this Act unless the United
			 States or an agent or instrumentality of the United States is a party to the
			 transaction or the United States would be liable pursuant to any other
			 provision of law. This subsection shall not apply to land transferred or
			 conveyed by the Tribe to the United States to be held in trust for the benefit
			 of the Tribe.
			(d)Effective
			 dateThis section shall be deemed to have taken effect on January
			 1, 2005.
			
